Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-9 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2018/107765 filed on September 26, 2018.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu, Chinese Patent Application No. CN-106097976 (machine translation).
Consider claim 1, Wu teaches an active matrix organic light emitting diode (AMOLED) pixel driving circuit, comprising a first thin film transistor (TFT) (see Wu figure 5, element M4 and figure 3, element 304 driving unit and page 3, lines 19-33, page 4, lines 28-34 where element 304 corresponds to M4), 



a third TFT (see Wu figure 5, element M3 and figure 3, element 303 and page 4, lines 28-34 where data Signal input unit 303 includes third transistor M3), 

a fourth TFT (see Wu figure 5, element M1 and figure 3, element 301 and page 4, lines 28-34 where first transistor M1 respectively correspond above-mentioned first reset cell 301), 

a fifth TFT (see Wu figure 5, element M6 and figure 3, element 3052 and page 4, lines 35-37 where In the present embodiment, above-mentioned luminescence unit 305 includes the 5th transistor M5 and the 6th transistor M6.5th transistor Grid, first electrode and the second electrode of M5 respectively corresponds the control terminal of above-mentioned first luminescence unit 3051, first end and second End, grid, first electrode and the second electrode of the 6th transistor M6 respectively correspond above-mentioned second luminescence unit 3052 control terminal, First end and second end.), 

a sixth TFT (see Wu figure 5, element M5 and figure 3, element 3051 and page 4, lines 35-37), 



a storage capacitor (see Wu figure 5, element C and figure 3, element 306 and page 4, line 38 where memory cells 306 include storage C), and 

an OLED (organic light emitting diode) (see Wu figure 5, element OLED and figure 3, element OLED), 

wherein the first TFT is a driving TFT (see Wu figure 5, element M4 and figure 3, element 304 driving unit and page 3, lines 19-33, page 4, lines 28-34 where element 304 corresponds to M4); 

the first TFT (see Wu figure 5, element M4) has its gate electrically connected to a second junction (see Wu figure 5, element N1), its source electrically connected to a first junction (see Wu figure 5, element N2 and page 5, lines 1-7 where source electrode namely second node N2 of the 4th transistor M4 is disclosed), and its drain electrically connected to a third junction (see Wu figure 5, where element M4 is connected to M2, M1, M6 at a node); 

the second TFT (see Wu figure 5, element M2) has its gate applied with a first control signal (see Wu figure 5, element Scan2), its source electrically connected to the second junction (see Wu figure 5, element P2), and its drain electrically 

the third TFT (see Wu figure 5, element M3) has its gate applied with a third control signal (see Wu figure 5, element Scan3), its source applied with a data signal (see Wu figure 5, element Vdata), and its drain electrically connected to the first junction (see Wu figure 5, element N2); 

the fourth TFT (see Wu figure 5, element M1) has its gate applied with a second control signal (see Wu figure 5, element Scan1), its source applied with a low voltage (see Wu figure 5, element Vref and page 3, lines 57-58 where it is worth noting that, Vref As resetting Voltage can be common reference ground potential voltage, i.e. 0V), and its drain electrically connected to the third junction (see Wu figure 5, where M1 is connected to M4, M2, M6 at a node); 

the fifth TFT (see Wu figure 5, element M6) has its gate applied with a lighting control signal (see Wu figure 5, element Emit), its source electrically connected to the third junction (see Wu figure 5, where M6 is connected to M2, M4, M1 at a node), and its drain electrically connected to a fourth junction (see Wu figure 5, element N3); 

the seventh TFT (see Wu figure 5, element M7) has its gate applied with the third control signal (see Wu figure 5, element Scan3), its source applied with the low 

the storage capacitor (see Wu figure 5, element C) has a terminal applied with a positive power voltage (see Wu figure 5, element Vdd) and another terminal electrically connected to the second junction (see Wu figure 5, element N1); 

the OLED (see Wu figure 5, element OLED)has its anode electrically connected to the fourth junction (see Wu figure 5, element N3) and its cathode applied with a negative power voltage (see Wu figure 5, element VEE and page 4, liens 49-55 where first supply voltage VDD For high level voltage, supply voltage VEE for low level voltage); 

the AMOLED pixel driving circuit operates in a reset stage (see Wu figure 7, element T1 and page 3, lines 19-33, 54-58, page 4, lines 58-63), 

a data signal entry and threshold voltage compensation stage (see Wu figure 7, element T2 and page 4, lines 1-12, page 5, lines 1-12), and 

a lighting stage (see Wu figure 7, element T4 and page 4, lines 13-18, page 5, lines 13-18); 

during the reset stage (see Wu figure 7, element T1 and page 3, lines 19-33, 54-58, page 4, lines 58-63 specifically for example page 3, lines 19-33 where input terminal of first reset cell 301 is connected with reset voltage end, and reset voltage end is used for as above-mentioned first reset cell 301 Reset signal Vref Reset voltage value is provided, output end is connected with the output end of above-mentioned driving unit 304) of the AMOLED pixel driving circuit, the second TFT (see Wu figure 5, element M2) and fourth TFT (see Wu figure 5, element M1) are turned on (see Wu , page 3, lines 19-33, 54-58, page 4, lines 58-63 specifically for example page 4, lines 58-63 where In the first working time T1, first control signal Scan1 and second control signal Scan2 are low level signal and first transistor M1 and second transistor M2 conducting) and the third TFT (see Wu figure 5, element M3), fifth TFT (see Wu figure 5, element M6), sixth TFT (see Wu figure 5, element M5), and seventh TFT (see Wu figure 5, element M7) are turned off (see Wu page 4, lines 58-63 where M3, the 5th transistor M5 and the 6th transistor M6 cut-off. And figure 7 where M7 receives Scan3 which is high during T1 therefore M7 is cutoff like M3 which is also controlled by Scan3); 

during the data signal entry and threshold voltage compensation stage (see Wu figure 7, element T2 and page 4, lines 1-12, page 5, lines 1-12) of the AMOLED pixel driving circuit, the second TFT (see Wu figure 5, element M2), third TFT (see Wu figure 5, element M3), and seventh TFT (see Wu figure 5, element M7) 

during the lighting stage (see Wu figure 7, element T4 and page 4, lines 13-18, page 5, lines 13-18) of the AMOLED pixel driving circuit, the fifth TFT (see Wu figure 5, element M6) and sixth TFT (see Wu figure 5, element M5) are turned on (see Wu figure 7, element T4 and page 4, lines 13-18, page 5, lines 13-18 specifically for example page 5, lines 13-18 where in the 4th working time T4, the 4th control signal Emit is low level signal, first control signal Scan1, the Two control signal Scan2 and third control signal Scan3 are high level signal.5th transistor M5 and the 6th transistor at this time M6 conducting), and the second TFT (see Wu figure 5, element M2), third TFT (see Wu figure 5, element M3), fourth TFT (see Wu figure 5, M1), and seventh TFT (see Wu figure 5, element M7) are turned off (see Wu figure 7, element T4 and page 4, lines 13-18, page 5, lines 13-18 specifically for example page 5, lines 13-18 where first transistor M1, second transistor M2, third transistor M3 and the 7th transistor M7


Consider claim 2, Wu teaches all the limitations of claim 1 and further teaches wherein the first TFT, second TFT, third TFT, fourth TFT, fifth TFT, sixth TFT, and seventh TFT are all P-type TFTs (see Wu page 4, lines 49-55 where it is assumed for convenience of description that Above mentioned each transistor is PMOS transistor, when the driving signal added by the grid of PMOS transistor is low level signal, Transistor turns, when the driving signal added by the grid is high level signal, transistor cutoff); 

During the reset stage (see Wu figure 7, element T1 and page 3, lines 19-33, 54-58, page 4, lines 58-63), the first (see Wu figure 7, where Scan2 is low during T1) and second (see Wu figure 7, where Scan1 is low during T1) control signals are at low level, and the third control signal (see Wu figure 7 where Scan3 is high during T1) and lighting control signal (see Wu figure 7 where Emit is high during T1) are at high level; 

during the data signal entry and threshold voltage compensation stage (see Wu figure 7, element T2 and page 4, lines 1-12, page 5, lines 1-12), the first (see Wu figure 7 where Scan2 is low during T2) and third (see Wu figure 7 where Scan3 is low during T2) control signals are at low level, and the second (see Wu figure 7, where Scan1 is high during T2) control signal and lighting (see Wu figure 7 where Emit is high during T2) control signal are at high level; and, 

during the lighting stage (see Wu figure 7, element T4 and page 4, lines 13-18, page 5, lines 13-18), the lighting control signal is at low level (see Wu figure 7 where Emit is low during T4), and the first (see Wu figure 7 where Scan2 is high during T4), second (see Wu figure 7 where Scan1 is high during T4), and third (see Wu figure 7 where Scan3 is high during T4) control signals are at high level.

Consider claim 5, Wu teaches all the limitations of claim 1 and further teaches comprising step S1: setting the AMOLED pixel driving circuit in a reset stage (see Wu figure 7, element T1 and page 3, lines 19-33, 54-58, page 4, lines 58-63), where the second TFT (see Wu figure 5, element M2)  and fourth TFT (see Wu figure 5, element M1) are turned on (see Wu , page 3, lines 19-33, 54-58, page 4, lines 58-63 specifically for example page 4, lines 58-63 where In the first working time T1, first control signal Scan1 and second control signal Scan2 are low level signal and first transistor M1 and second transistor M2 conducting), the third TFT (see Wu figure 5, element M3), fifth TFT (see Wu figure 5, element M6), sixth TFT (see Wu figure 5, element M5), and seventh TFT (see Wu figure 5, element M7) are turned off (see Wu page 4, lines 58-63 where M3, the 5th transistor M5 and the 6th transistor M6 cut-off. And figure 7 where M7 receives Scan3 which is high during T1 therefore M7 is cutoff like M3 which is also controlled by Scan3), and the first TFT has its gate reset to a low voltage (see Wu page 3, lines 57-58 where first node N1 point (connected to gate of driving transistor M4 corresponding to first TFT) current potential is identical as the 

step S2: setting the AMOLED pixel driving circuit in a data signal entry and threshold voltage compensation stage (see Wu figure 7, element T2 and page 4, lines 1-12, page 5, lines 1-12), where the second TFT (see Wu figure 5, element M2), third TFT (see Wu figure 5, element M3), and seventh TFT (see Wu figure 5, element M7) are turned on (see Wu figure 7, element T2 and page 4, lines 1-12, page 5, lines 1-12 specifically for example page 5, lines 1-12 where second working time T2, second control signal Scan2 and third control signal Scan3 are low level signal and Second transistor M2, third transistor M3 and the 7th crystal Pipe M7 conducting), and the fourth TFT (see Wu figure 5, element M1), fifth TFT (see Wu figure 5, element M6), and sixth TFT (see Wu figure 5, element M5) are turned off (see Wu figure 7, element T2 and page 4, lines 1-12, page 5, lines 1-12 specifically for example page 5, lines 1-12 where first transistor M1, the 5th transistor M5 and the 6th transistor M6 cutoff), the first TFT has its gate and drain short-circuited together and functions as a diode (see Wu figure 5, element M4, M2 Examiner take Official Notice that when M2 is on, the gate and drain of M4 are connected forming a diode as evidenced by Lin, “Diode Operation of a Transistor in Functional Blocks” figure 1 illustrating diode connection of transistors by forming short-circuit connections), the data signal is written into the source of the first TFT T1, and the gate of the first TFT is charged (see Wu page 5, lines 1-12 where threshold voltage of pipe M4, the grid of the 4th transistor M4 

in the meantime, the anode of the OLED is reset to the low voltage (see Wu page 5, lines 1-12 where the current potential of third node N3 is Vref where N3 corresponds to the anode of the OLED); and 

step S3: setting the AMOLED pixel driving circuit in a lighting stage (see Wu figure 7, element T4 and page 4, lines 13-18, page 5, lines 13-18), where the fifth TFT (see Wu figure 5, element M6) and sixth TFT (see Wu figure 5, element M5) are turned on (see Wu figure 7, element T4 and page 4, lines 13-18, page 5, lines 13-18 specifically for example page 5, lines 13-18 where in the 4th working time T4, the 4th control signal Emit is low level signal, first control signal Scan1, the Two control signal Scan2 and third control signal Scan3 are high level signal.5th transistor M5 and the 6th transistor at this time M6 conducting), and the second TFT (see Wu figure 5, element M2), third TFT (see Wu figure 5, element M3), fourth TFT (see Wu figure 5, M1), and seventh TFT (see Wu figure 5, element M7) are turned off (see Wu figure 7, element T4 and page 4, lines 13-
cut-off), the second TFT (see Wu figure 5, element M2) cuts off a path between the fourth TFT (see Wu figure 5, element M1) and the gate of the first TFT (see Wu figure 5, element M4 where when M2 is off a path between the gate of M4 and M1 is not conducting because M2 is not conducting), and a driving current drives the OLED to illuminate as the driving current flows through the OLED, and the driving current is not related by a threshold voltage of the driving TFT (see Wu figure 7, element T4 and page 4, lines 13-18, page 5, lines 13-25 specifically for example page 5, lines 13-25 where From the above equation, we can see that driving the glow current and the first supply voltage V of OLEDDD With voltage data signal Vdata Have It closes, and the threshold voltage V with the 4th transistor th It is unrelated. Since capacitor C does not have the path of charge or discharge, the charge in capacitor C And the voltage at both ends remains unchanged, therefore the electric current for flowing through OLED remains I=K (Vdata-VDD)2, OLED keep this shine State. Therefore it can improve the uniformity for flowing through OLED current, reach brightness uniformity).

Consider claim 6, Wu teaches all the limitations of claim 5 and further teaches wherein the first TFT, second TFT, third TFT, fourth TFT, fifth TFT, sixth TFT, and seventh TFT are all P-type TFTs (see Wu page 4, lines 49-55 where it is assumed for convenience of description that Above mentioned each transistor is PMOS transistor, when the driving signal added by the grid of PMOS transistor is 

in step S1 (see Wu figure 7, element T1 and page 3, lines 19-33, 54-58, page 4, lines 58-63), the (see Wu figure 7, where Scan2 is low during T1) and second (see Wu figure 7, where Scan1 is low during T1) control signals are at low level, and the third control signal (see Wu figure 7 where Scan3 is high during T1) and lighting control signal (see Wu figure 7 where Emit is high during T1) are at high level; 

in step S2 (see Wu figure 7, element T2 and page 4, lines 1-12, page 5, lines 1-12), the first (see Wu figure 7 where Scan2 is low during T2) and third (see Wu figure 7 where Scan3 is low during T2) control signals are at low level, and the second (see Wu figure 7, where Scan1 is high during T2) control signal and lighting (see Wu figure 7 where Emit is high during T2) control signal are at high level; and, 

in step S3 (see Wu figure 7, element T4 and page 4, lines 13-18, page 5, lines 13-18), the lighting control signal is at low level (see Wu figure 7 where Emit is low during T4), and the first (see Wu figure 7 where Scan2 is high during T4), second (see Wu figure 7 where Scan1 is high during T4), and third (see Wu figure 7 where Scan3 is high during T4) control signals are at high level.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 7-8 is/are rejected under 35 U.S.C. 103 as obvious over Wu, Chinese Patent Application No. CN-106097976 (machine translation) in view of Xu, U.S. Patent Publication No. 2015/0279277.
Consider claim 3, Wu teaches all the limitations of claim 2, and further teaches wherein the first control signal, second control signal, third control signal, and lighting control signal are all generated (see Wu figure 7).  Wu is silent regarding wherein the first control signal, second control signal, third control signal, and lighting control signal are all generated by an external timing controller.

In the same field of endeavor, Xu teaches providing control signals applied to gates of pixel transistors from an external timing controller (see Xu paragraph 0028).  One of ordinary skill would have been motivated to have modified Wu 

Consider claim 4, Wu teaches all the limitations of claim 1.  Wu is silent regarding wherein each of the first TFT, second TFT, third TFT, fourth TFT, fifth TFT, sixth TFT, and seventh TFT is a low temperature poly-silicon TFT, an oxide semiconductor TFT, or an amorphous silicon TFT.

In the same field of endeavor, Xu teaches forming pixel transistors from a polysilicon thin film transistor, an amorphous silicon thin film transistor, a zinc oxide thin film transistor or an organic thin film transistor (see Xu paragraph 0027).  One of ordinary skill would have been motivated to have modified Wu to have formed pixel transistors from polysilicon thin film transistor, an amorphous silicon thin film transistor, a zinc oxide thin film transistor or an organic thin film transistor so as to provide pixel transistors using known technique with predictable results.

Consider claim 7, Wu as modified by Xu teaches all the limitations of claim 6 and further teaches wherein the first control signal, second control signal, third control signal, and lighting control signal are all generated (see Wu figure 7) by an external timing controller (see Xu paragraph 0028).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al, U.S. Patent Publication No. 2010/0164847 (display driving method), Han et al, U.S. Patent Publication No. 2011/0141000 (pixel and organic light emitting display), Hu, U.S. Patent Publication No. 20170110056 (pixel driving circuit), Gao et al, U.S. Patent Publication No. 2018/0130420 (electroluminescent display panel), Li, U.S. Patent Publication No. 20190304371 (pixel driving circuit).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Dorothy Harris/Primary Examiner, Art Unit 2625